Citation Nr: 0418159	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  02-19 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for glomerular 
obsolescence, glomerulonephritis, proteinuria.

2.  Entitlement to an increased rating for deflection of 
nasal septum, postoperative submucous resection with 
obstruction, currently evaluated as 10 percent disabling.  

3.  Entitlement to an initial rating in excess of 10 percent 
for sinusitis, maxillary, chronic.  

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart.


ATTORNEY FOR THE BOARD

Benjamin Tuite, Law Clerk


INTRODUCTION

The veteran had active service from June 1968 to September 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2001 by the 
Department of Veteran Affairs (VA) Waco, Texas Regional 
Office (RO), which denied service connection for glomerular 
obsolescence, glomerulonephritis, and proteinuria, and denied 
an increased rating for deflection of nasal septum, 
postoperative submucous resection with purulent rhinitis and 
nasal obstruction, resulting in marked interference of 
breathing space, currently evaluated as 10 percent disabling. 

While the case was pending administrative appeal at the RO, a 
September 2003 rating decision was issued, wherein the RO 
assigned a separate 10 percent evaluation for sinusitis, 
maxillary, chronic under DC 6513, effective November 18, 
1999, the date of the veteran's claim.  See 28 C.F.R. § 4.97; 
see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994); 38 
C.F.R. §4.25(b).

With respect to the separate 10 percent evaluation awarded 
during the pendency of the appeal, the United States Court of 
Appeals for Veterans Claims (Court) has held that on a claim 
for an original or an increased rating, the appellant will 
generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  As the award of a separate 10 percent rating 
is not the maximum schedular evaluation under 38 C.F.R. 
§4.97, DC 6513, the evaluation assigned for sinusitis, 
maxillary, chronic remains in controversy, and as such is a 
viable issue for appellate consideration by the Board.  As a 
result, the issues in appellate status are as listed on the 
cover page of this document.  




FINDINGS OF FACT

1.  No competent medical evidence has been submitted that 
shows the veteran's glomerular obsolescence, 
glomerulonephritis, and proteinuria are related to service, 
including any incident therein.  

2.  The veteran has 50 percent obstruction on the right side 
of the nose and 60 percent obstruction on the left side.

3.  The veteran has minimal chronic maxillary sinusitis with 
some nasal crusting, and no pain or purulent discharge.  


CONCLUSIONS OF LAW

1.  Glomerular obsolescence, glomerulonephritis, and 
proteinuria were not incurred in or aggravated by active 
military service and are not presumed to have been incurred 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).

2.  The criteria for an increased rating for deflection of 
the nasal septum, postoperative submucous resection with 
obstruction have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §4.97, Code 6502 (2003).

3.  The criteria for an increased rating for sinusitis, 
maxillary, chronic have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. 4.97, Code 6513 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Requirements

In Pelegrini v. Principi, No. 01-944 (U.S. Vet.App. June 24, 
2004), the Court recently held that a VCAA notice letter 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The veteran and his representative have been provided with a 
copy of the appealed August 2001 rating decision, and an 
August 2002 statement of the case (SOC) that discusses the 
pertinent evidence, and the laws and regulations related to 
the claims, and essentially notifies them of the evidence 
needed by the veteran to prevail on the claim.  

In addition, in an April 2001 letter, the veteran was 
informed that VA would make reasonable efforts to help him 
get evidence necessary to support his claim of service 
connection for proteinuria.  He was also informed that VA 
would try to help him get such things as medical records, 
employment records, or records from other Federal agencies.  
In turn, the veteran was told that he was required to give VA 
enough information about those records so that VA could 
request them from the person or agency who had them.  The 
veteran was further informed that it was ultimately his 
responsibility to make sure the records were received by VA.  
Specifically, he was told that he would have to provide the 
name and address of the person, agency, or company who had 
relevant records, the approximate time frame covered by the 
records, and in the case of medical records, the condition 
treated.  He was told that if he had any private medical 
records, he could use enclosed forms to allow VA to request 
that information.  Finally, the veteran was asked by VA to be 
told of any additional information that he wanted VA to try 
and get for him.  

In February 2004, the veteran also received another notice 
letter.  In this letter, VA listed the evidence that it had 
received from the veteran, explained again which evidence it 
was required to procure for him, and which evidence it would 
make reasonable efforts to procure, and also informed him 
again of the responsibilities that he had for his claims.  
Finally, the veteran was informed of exactly what the 
evidence must show for his increased rating claims, and then 
informed again of what the evidence must show for his service 
connection claim.

In light of the foregoing, the Board finds that the notice 
letters in April 2001 and February 2004 comply with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and Pelegrini v. Principi, supra (the content of the notice 
requirement).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, supra held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  With respect to the claim of service connection 
for glomerular obsolescence, glomerulonephritis, proteinuria 
this was done.  However, with respect to the claims for 
increased rating for deflection of the nasal septum, 
postoperative submucous resection with obstruction, currently 
evaluated as 10 percent disabling and increased rating for 
sinusitis, maxillary, chronic, currently evaluated as 10 
percent disabling, this was not accomplished.  A 
substantially complete application was received in March 2001 
for an increased rating.  In February 2004, the RO provided 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claims on appeal, as 
well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit pertinent 
evidence pertaining to his claims.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication with respect 
to the increased rating claims, the timing of the notice does 
not comply with the express requirements of the law as found 
by the Court in Pelegrini.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in February 2004 was not 
given prior to the first AOJ adjudication of the claims, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of all of his claims, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.  In this regard, throughout this appeal process, VA 
has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, outpatient treatment reports and VA 
examination reports.  The veteran has not identified any 
additional evidence pertinent to his claims, not already of 
record and there are no additional records to obtain.  
Moreover, the veteran has been informed of the type of 
evidence necessary to substantiate his claims, as well as the 
respective responsibilities of himself and VA as it pertains 
to his claim.  Given the foregoing, the Board concludes that 
VA has satisfied the notice and assistance provisions as 
found in the VCAA.  Consequently, an adjudication of all of 
the veteran's claims at this juncture is proper.

II.  Analysis

A.  Entitlement to service connection for glomerular 
obsolescence, glomerulonephritis, proteinuria.

The veteran claims that his current glomerular obsolescence, 
glomerulonephritis, and proteinuria are related to service.  
Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110; 38 C.F.R. 3.203.  The veteran also 
claims that his glomerular obsolescence, glomerulonephritis, 
and proteinuria are related to his exposure to herbicides 
during the Vietnam War.  See 38 U.S.C.A. §§501(a), 1116, 38 
C.F.R. 3.309(e).  

Veterans who served in the Republic of Vietnam from January 
9, 1962 to May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
3.307(a)(6)(iii).  For some diseases, there is a presumption 
that they are related to herbicide exposure during service.  
See 38 C.F.R. 3.307, 3.309(e).  However, the conditions that 
the veteran claims are not listed under 38 C.F.R. 3.309(e).  
Therefore, they cannot be presumptively considered to be 
related to the veteran's exposure to herbicides in Vietnam.  

The veteran has not submitted any credible evidence that his 
glomerular obsolescence, glomerulonephritis, and proteinuria 
were incurred in or aggravated by service.  His service 
medical records show no evidence of any glomerular 
obsolescence, glomerulonephritis, and proteinuria.  The 
veteran has submitted a VA Agent Orange examination report 
from September 1999, which notes findings of proteinuria, but 
does not link it to herbicide exposure.  VA examinations from 
October 1999 show evidence of proteinuria, but do not point 
to the veteran's service as the reason for the condition.  A 
letter from the office of Dr. Buchwald from June 2001 states 
that the veteran has protein in his urine and glomerular 
obsolescence, but does not state any relation to service.  A 
VA examination from August 2003 lists nephritis as an active 
problem for the veteran, but does not link it to service.  
Finally, a compensation and pension exam from April 2003 
diagnoses the veteran with proteinuria mostly due to a 
nephrotic syndrome, but does not link the condition to 
service.  In short, there is no competent medical evidence 
that links the veteran's current glomerular obsolescence, 
glomerulonephritis, and proteinuria in any way to his 
military service.  

The veteran further claims in statements from February 2002 
and March 2003 that his claim for his proteinuria should be 
secondary to diabetes mellitus.  The Board notes that the 
medical evidence fails to show a diagnosis of diabetes 
mellitus.  A compensation and pension examination from April 
2003 specifically states that the veteran does not have 
diabetes.  

The veteran asserts in several statements from November 1999, 
April 2001, February 2002, October 2002, and March 2003 that 
his glomerular obsolescence, glomerulonephritis, and 
proteinuria are connected to his military service.  However, 
the veteran, as a lay person, is not competent to offer a 
medical diagnosis or speculate on medical causation.  
Consequently, his assertions that he suffers from glomerular 
obsolescence, glomerulonephritis, and proteinuria or that 
they are due to service lack probative value.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

In sum, there is no competent medical evidence that the 
veteran's current glomerular obsolescence, 
glomerulonephritis, and proteinuria were incurred in active 
military service.  Consequently, the Board must find that the 
preponderance of evidence is against the claim; the benefit-
of-the-doubt doctrine is inapplicable and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  

B.  Entitlement for increased rating for deflection of nasal 
septum, postoperative submucous resection with obstruction, 
currently evaluated as 10 percent disabling.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2003).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2003).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2002); Payton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

The veteran's nasal condition has been evaluated as 10 
percent disabling since September 1969.  VA examination, from 
February 2000, states that there is 90 percent obstruction on 
the right side of the nose, but that the left side is 100 
percent open.  When examined by VA in April 2003, the 
examiner notes that nasal obstruction on the right side is 
about 50 percent obstructed and obstruction on the left side 
is about 60 percent obstructed.  
The veteran's service-connected deviated nasal septum is 
currently evaluated as 10 percent disabling under 38 C.F.R. 
§4.97, Diagnostic Code 6502.

Pursuant to DC 6502, deviated nasal septum due to trauma with 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side is assigned an evaluation of 
10 percent.  

The facts in the instant case show that the veteran is 
appropriately rated 10 percent for deviated nasal septum due 
to trauma with 50 percent obstruction of the nasal passage on 
both sides.  This is the highest schedular rating assigned.  
See Diagnostic Code 6502.  

The Board has considered the potential applicability of an 
extra-schedular evaluation as provided in 38 C.F.R. §3.321(b) 
(2002).  However, the veteran does not appear to contend, and 
the competent evidence of record does not indicate that the 
veteran's service-connected deviated nasal septum has 
resulted in marked interference with employment or frequent 
periods of hospitalization such as would render impractical 
the application of the regular scheduler criteria.  There is 
no indication that the veteran has missed excessive time from 
work or that he has been repeatedly hospitalized due to his 
service-connected nasal condition.  In fact, a VA physician 
stated in March 2003 that his condition did not incapacitate 
him.  

Therefore, the Board finds that the veteran's service-
connected deviated nasal septum does not warrant an extra-
schedular evaluation pursuant to 38 C.F.R. §3.321.  

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for an increased rating for deflection of the nasal 
septum, postoperative submucous resection with obstruction, 
currently evaluated as 10 percent disabling; the benefit-of-
a-doubt doctrine is inapplicable and the claim must be 
denied.  38 U.S.C.A. 5107(b).



C.  Entitlement to an initial rating in excess of 10 percent 
for sinusitis, maxillary, chronic.

The veteran's service-connected sinusitis is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.97, 
Diagnostic Code 6513 (2002) (sinusitis, maxillary, chronic).  
The general rating formula for sinusitis provides that a 10 
percent evaluation will be assigned where a veteran 
experiences one or two incapacitating episodes per year of 
sinusitis requiring prolonged antibiotic treatment (lasting 
four to six weeks) or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge (or discharge containing, 
consisting of, or forming pus) or crusting.  The next higher 
evaluation of 30 percent disabling is available under this 
Diagnostic Code where the veteran's sinusitis is 
characterized by three or more incapacitating episodes per 
year requiring prolonged antibiotic treatment (lasting four 
to six weeks) or more than six non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  Finally, the highest 
evaluation of 50 percent disabling is available under 
Diagnostic Code 6513 where the veteran's sinusitis is 
manifested following radical surgery with chronic 
osteomyelitis or by near constant sinusitis characterized by 
headaches, pain, and tenderness of affected sinus and 
purulent discharge or crusting after repeated surgeries.  An 
incapacitating episode is defined as an episode of sinusitis 
that requires bed rest and treatment by a physician.  See 38 
C.F.R. §4.97, Diagnostic Code 6513 (2002).

Taking into account all of the evidence set out above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence of record is against an 
increased rating on the veteran's service-connected 
sinusitis.  There is no objective medical evidence of record 
on this claim that the veteran's sinusitis has manifested 
itself in three or more incapacitating episodes per year 
requiring prolonged antibiotic treatment or that it has 
manifested itself as more than six non-incapacitating 
episodes per year characterized by headaches, pain, and 
purulent discharge or crusting, as would be required for an 
increased evaluation above 10 percent disabling under 
Diagnostic Code 6513.  Id.  In the instant case, VA 
examinations in February 2000 and April 2003 show that the 
veteran has minimal chronic sinusitis of the maxillary sinus.  
There is no pain or purulent discharge, and minor crusting.  
These findings are more consistent with the criteria for a 10 
percent rating.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet.App. 119 (1999).  However, there appears to 
be no identifiable period of time since the effective date of 
service connection (other than the period of the assigned 
temporary total convalescent rating) during which the sinus 
condition was more than 10 percent disabling.  Thus "staged 
ratings" are inapplicable to this case. 

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for a higher rating for sinusitis, chronic, maxillary; 
the benefit-of-a-doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. 5107(b).


ORDER

Service connection for glomerular obsolescence, 
glomerulonephritis, and proteinuria is denied.  

An increased rating for deflection of the nasal septum, 
postoperative submucous resection with obstruction, currently 
evaluated as 10 percent disabling, is denied.  

A rating in excess of 10 percent for sinusitis, chronic, 
maxillary, is denied.



	                        
____________________________________________
	K. Osborne
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



